Filed 12/4/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 220 







In the Matter of the Reciprocal Discipline of Jacqueline E. Kalk, 

A Member of the Bar of the State of North Dakota







No. 20130249







Recommendation for Reciprocal Discipline.

REPRIMAND ORDERED.

Per Curiam.

[¶1]	On August 14, 2013, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Jacqueline E. Kalk, a member of the bar of the State of North Dakota.

[¶2]	The Record reflects that the Supreme Court of Minnesota filed its Order on April 22, 2013, issuing a public reprimand to Kalk for engaging in misconduct by making a false statement to a court in an affidavit.

[¶3]	The Record further reflects on May 3, 2013, Disciplinary Counsel served Kalk notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Supreme Court of Minnesota was received.  The notice informed Kalk she had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim. In an answer dated May 31, 2013, and filed June 4, 2013, Kalk alleged that imposition of the identical discipline as Minnesota is inappropriate because she believes a private reprimand is the appropriate reciprocal discipline.  

[¶4]	On August 13, 2013, the Disciplinary Board forwarded its recommendation that Kalk be publicly reprimanded pursuant to the order issued by the Supreme Court of Minnesota.

[¶5]	 The Court considered the matter, and

[¶6]	ORDERED, that a REPRIMAND is issued against Jacqueline E. Kalk, a member of the bar of the State of North Dakota.

[¶7]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner